COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 VICTOR URRUTIA,                                §
                                                                  No. 08-18-00035-CR
                              Appellant,        §
                                                                      Appeal from the
 v.                                             §
                                                          County Criminal Court Number One
                                                §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                §
                               Appellee.                          (TC# 20160C10391)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF NOVEMBER, 2019.


                             ANN CRAWFORD McCLURE, Chief Justice (Senior Judge)

Before Rodriguez, J., Palafox, J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment